NUMBER 13-03-478-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





SHEILA ADAIR,	Appellant,


v.


WILLIAM H. ADAIR,	Appellee.



On appeal from the 107th District Court
of Cameron County, Texas.




O P I N I O N


Before Justices Hinojosa, Yañez, and Garza

Opinion Per Curiam


	Appellant, SHEILA ADAIR, perfected an appeal from a judgment entered by the
107th District Court of Cameron County, Texas, in cause number 1984-10-2433-A. 
No clerk's record has been filed due to appellant's failure to pay or make arrangements
to pay the clerk's fee for preparing the clerk's record.  
	If the trial court clerk fails to file the clerk's record because the appellant failed
to pay or make arrangements to pay the clerk's fee for preparing the clerk's record, the
appellate court may dismiss the appeal for want of prosecution unless the appellant
was entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).
	On September 10, 2003, notice was given to all parties that this appeal was
subject to dismissal pursuant to Tex. R. App. P. 37.3(b).  Appellant was given ten days
to explain why the cause should not be dismissed.  To date, no response has been
received from appellant. 
	The Court, having examined and fully considered the documents on file,
appellant's failure to pay or make arrangements to pay the clerk's fee for preparing the
clerk's record,  this Court's notice, and appellant's failure to respond, is of the opinion
that the appeal should be dismissed for want of prosecution. The appeal is hereby
DISMISSED FOR WANT OF PROSECUTION.
							PER CURIAM


Opinion delivered and filed
this the 9th day of October, 2003.